IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0481
                              Filed March 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW DAVID FELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Patrice

Eichman, District Associate Judge.



      Matthew Fell appeals the district court’s acceptance of his guilty plea and

imposition of a judgment against him. APPEAL DISMISSED.




      Patrick W. O'Bryan, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                         2


VAITHESWARAN, Judge.

       Matthew Fell pled guilty to first-degree harassment. He was informed of his

right to challenge the plea by filing a motion in arrest of judgment, and he waived

that right. The district court imposed judgment and sentence.

       On appeal, Fell contends:

       The trial court erred in accepting [his] guilty plea and imposing
       judgment in that [his] plea was not valid in that it was not knowingly,
       voluntarily, and intelligently entered as he received ineffective
       assistance of standby counsel.

Fell acknowledges he must establish good cause to appeal from a guilty plea. See

Iowa Code § 814.6(1)(a)(3) (2020). He asserts “he can establish ‘good cause’

because he was innocent.”

       Fell cannot establish good cause to appeal. First, Fell “waived his right to

file a motion in arrest of judgment” and “[h]is failure to file a motion in arrest of

judgment precludes appellate relief.” State v. Treptow, 960 N.W.2d 98, 109 (Iowa

2021). Second, Fell “was adequately advised of . . . the right” to file a motion in

arrest of judgment. Id. Third, the appellate courts are “without authority to decide

ineffective-assistance-of-counsel claims on direct appeal.” Id. (citing Iowa Code

§ 814.7). Finally, Fell has “an appropriate vehicle” to raise a freestanding claim of

actual innocence “in chapter 822,” our postconviction-relief statute. See Schmidt

v. State, 909 N.W.2d 778, 798 (Iowa 2018). For these reasons, we dismiss Fell’s

appeal.

       APPEAL DISMISSED.